Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 7/8/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al (Us
2012/0119254) from IDS.
With respect to claim 1, Moon et al’254 teach a light-emitting semiconductor device having a
semiconductor layer sequence based on a phosphide and/or arsenide compound semiconductor
material system (see para 0111), wherein the semiconductor layer sequence “133.115, 112 and
comprises a light-emitting semiconductor layer”115” , which is embodied to emit light during operation
of the semiconductor device, between a first cladding layer “112”and a second cladding layer”133” and 
the first semiconductor protection layer”135” is arranged inside the first cladding layer between “112a
and 112b”, wherein the first cladding layer “112” is formed as an outer layer, or the first semiconductor
protection layer “135” is arranged as an outer layer directly on the first cladding layer”112a” on a side
remote from the light-emitting semiconductor layer, and the first semiconductor protection layer”135”

in 112 and middle layer between “112a” and “112b”. Moon et al clearly teach aluminum content in
protection layer gradually decreasing towards emission layer “115” (see para 0062,0080)
Moon et al teach reliability enhancement layer 135 interpreted as protection layer may include first and second reliability enhancement layers 135a and 135b having different energy band gaps. In this case, the aluminum composition or energy band gap of the reliability enhancement layer 135 may be gradually reduced in a growing direction or a direction toward an active layer. Since Moon et al expressly states that first protection layer “135 a, 135 b” is grading where aluminum content gradually decreases toward active or light emitting layer, inherently aluminum content in one of the layers is less than continent in layer 112a or 112b  (see fig 4 and para 0062,0080,0179)
With respect to claim 2, Moon et al teach the semiconductor device, wherein the first cladding
layer “112”and the first semiconductor protection layer “135”comprise semiconductor materials of the
same compound semiconductor material system(para 0099).
With respect to claim 3, Moon et al teach the semiconductor device, wherein the first
semiconductor protection layer has a thickness of less than or equal to 100 nm (para 0054)
With respect to claim 4, Moon et al teach the semiconductor device, wherein the first
semiconductor protection layer has an aluminum content of more than 0% and less than 12% (para
0055”
With respect to claim 5, Moon et al inherently teach the semiconductor device, wherein the
first semiconductor protection layer”135” is transparent to the light generated in the light-emitting
semiconductor layer during operation of the semiconductor device because light has to emit from
bottom up direction through protection layer “135”. 
With respect to claim 6, Moon et al teach the semiconductor device, wherein the first
semiconductor protection layer”135” is arranged inside the first cladding layer”112” shown between

the light-emitting semiconductor layer”115”(see fig. 8, fig. 10, fig.17)
With respect to claim 7, Moon et al teach the semiconductor device, wherein the roughening
does not extend through the first semiconductor protection layer (see fig.8, fig.10, fig.17).
With respect to claim 8, Moon et Al teach the semiconductor device, wherein the roughening
has a maximum structure depth of greater than or equal to 200 nm and less than or equal to 1 .mu.m
(see fig.8, fig.10, fig.17).
With respect to claim 9, Moon et al teach the semiconductor device, wherein the
semiconductor layer sequence comprises a second semiconductor protection layer “111””on a side of
the light-emitting semiconductor layer”115” opposite to the first semiconductor protection layer”112”.
(see fig.8, fig.10, fig.17)
With respect to claim 10, Moon et al teach the semiconductor device, wherein the second
semiconductor protection layer”111” is arranged as a further outer layer directly on the second cladding
layer”133” on a side remote from the light-emitting semiconductor layer”115”. (see fig.8, fig.10, fig.17)
With respect to claim 11, Moon et al teach the semiconductor device, wherein the first and
second semiconductor protection layers are based on the same semiconductor material (see para
0055, para 00118). 
With respect to claim 12, Moon et al teach the semiconductor device, wherein the
semiconductor layer sequence”115, 132,131 is arranged, with a side facing away from the first
semiconductor protection layer”135”, on a substrate “120”.
With respect to claim 13, Moon et al the semiconductor device, wherein the substrate is a
growth substrate”120” on which the semiconductor layer sequence”115,132,131” is grown.

                                      Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (Us
2012/0119254) from IDS.
With respect to claim 14, Moon et al do not teach the semiconductor device, wherein the light emitting semiconductor device is an electroluminescent semiconductor device.
With respect to claim 15, Moon et al do not teach the semiconductor device, wherein the light emitting semiconductor device is a photo luminescent semiconductor device.
With respect to claims 14-15, it is well know that the device can be used as luminescent device,
wherein the emission is induced by application of either photo or electric energy.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that  

that Moon does not teach or suggest “a light-emitting semiconductor device having a semiconductor 

layer sequence based on a phosphide and/or arsenide compound semiconductor material system, 

wherein the semiconductor layer sequence comprises a light-emitting semiconductor layer, which is 

embodied to emit light during operation of the semiconductor

Moon et al teach reliability enhancement layer 135 interpreted as protection layer may include first and second reliability enhancement layers 135a and 135b having different energy band gaps. In this case, the aluminum composition or energy band gap of the reliability enhancement layer 135 may be gradually reduced in a growing direction or a direction toward an active layer. Since Moon et al expressly states that first protection layer “135 a, 135 b” is grading where aluminum content gradually decreases toward active or light emitting layer, inherently aluminum content in one of the layers is less than continent in layer 112a or 112b  (see fig 4 and para 0062,0080,0179).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can
normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
/SAVITRI MULPURI/
Primary Examiner, Art Unit 281